Citation Nr: 1147147	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as due to a service connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Minnesota Army National Guard from June 2005 to March 2008; his initial period of active duty for training (ACDUTRA) was from February 2006 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Fargo, North Dakota, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the Nashville, Tennessee, RO has assumed jurisdiction over the claims.

The Veteran testified at a November 2009 hearing held before the undersigned at the RO; a transcript is associated with the claims file.  

In January 2010, the Board granted service connection for left knee, right knee, and right ankle disabilities as secondary to the low back disability, and restored service connection for incontinence.  The Board also remanded claims of service connection for left and right hip disabilities for further development; following such, VA granted service connection for the hip conditions in a May 2011 rating decision.  These were full grants of the benefits sought on appeal, and no further question remains for Board consideration with respect to them.

The Board additionally remanded the issue of service connection for a left ankle disability for development.  All required action having been taken on remand, the matter is now returned to the Board for adjudication.

Finally, the Board referred to the RO claims of service connection for radicular pain of the lower extremities as part of his service connected low back disability.  It does not appear that any action has been taken on these claims at this time, and so the matters are again referred for appropriate action.


FINDING OF FACT

During the pendency of the claim, there is no diagnosis of a current chronic left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability, to include as due to a service connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted and necessary opinions were obtained; the Veteran has not argued, and the record does not reflect, that adequate examinations or opinions are not of record  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The record reflects sufficient findings on examination and required opinions with rationale have been provided.  Repeated examinations were afforded the Veteran to ensure such.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) document a low back injury in June 2006 when the Veteran was pushing a motor into a vehicle using his legs.  Within one day, he complained of radiating low back pain.  Continued low back pain is reflected in STRS.  While radiation and a limp were noted, there were no specific complaints of left ankle problems or findings related to such reflected in STRs.

In making his original claim of service connection, the Veteran described his condition as "ankle pain."  In June 2008 correspondence, he reported that his ankles hurt all the time, and were swollen 80 percent of the time.  

At a November 2006 VA examination, the Veteran described his in-service low back injury.  He reported that there was "no true joint pain" but there was "referred pain" from the back.  His secondary problems were related to "musculature that is effected [sic] by the back injury."  A limp to the left, with use of a cane, was observed.  On examination, there was no swelling of the ankles.  While there was some weakness of the lower extremities noted, there was no pain of either ankle.  No ankle diagnosis was made.

At a May 2007 VA examination, the examiner reviewed the claims file.  The in-service low back injury was noted.  The Veteran complained of recurring left and right ankle pain, which began in June 2006, shortly after the back injury.  He alleged the pain was due to having to "hobble around" as a result of back problems.  Pain was aggravated by walking, and improved with rest.  Prolonged standing was also problematic.  He denied any specific ankle injuries, and stated he used a cane for his back problems, not the ankles.  On physical examination, there was no tenderness, edema, or palpable deformity.  Mild flat foot was noted.  The joint was stable.  Range of motion was full and painless in plantar flexion, to 45 degrees.  Dorsiflexion was also painless, to 15 degrees.  Repetitive motion testing (10 repetitions) adduced no pain, fatigue, or incoordination; there was no additional functional impairment.  X-rays of the left ankle were normal.  Chronic strain of the left ankle was diagnosed.

VA treatment records in March 2008 include the statement that the Veteran "also has ankle and knee pain" when being treated for low back complaints.  He walked with a limp and used a cane.  No specific findings with respect to the left ankle were noted.  He did not report ankle pain in May 2008 when describing other pain complaints, but did refer to the ankles in December 2008 and May 2009.

At the November 2009 Board hearing, the Veteran complained of painful motion of his ankles.

Following the Board remand, a VA examination was conducted in July 2010.  The examiner was able to review the claims file in conjunction with the examination.  The Veteran reported using a cane since his 2006 back injury.  Walking was limited secondary to back pain.  Pain radiated into his legs; any activity exacerbated his pain.  He denied any injuries, surgery or formal treatment of the ankles.  Ankle problems began at the same time as his back injury.  The ankle pain was sharp and intermittent, with activity.  Pain was to the outside of the ankle joint.  There were no aggravating or alleviating factors, and no history of flare-ups.  On physical examination, there were no obvious deformities.  Some tenderness to palpation was noted.  There was no swelling or crepitus.  Range of motion was to 20 degrees dorsiflexion and 45 degrees plantar flexion.  There was no pain with active motion, and repetitive motion caused no increased pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray was unremarkable.  The examiner stated that there was no intrinsic ankle pathology.  While an altered gait can cause increased musculoskeletal complaints, with regard to the left ankle there was nothing present but "vague tenderness to palpation."  Movement was painless and full.  The examiner stated that he could not diagnose a left ankle disability without resort to mere speculation.

Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The sole evidence of current disability is the subjective reports of pain from the Veteran.  Whether describing tenderness on palpation, pain with use, or just general joint pain, the Veteran's reports are uncorroborated by clinical findings and, at times, are actually contradicted.  The most recent VA examiner commented that reports of tenderness were "vague" and despite repeated reports of painless motion on examinations (from examiners and the Veteran), the Veteran testified at his Board hearing that his ankles were painful with motion.

Only one examiner, in November 2006, notes any functional impairment of any kind involving the left ankle or renders a diagnosis of disability.  At that time, a minor 5 degree loss of dorsiflexion was reported.  Both subsequent examinations, in 2007 and 2010, noted a full range of motion.  No examiner was able to identify any painful motion, even after repeated motion testing.  X-rays have been consistently normal.  While the initial VA examiner diagnosed chronic strain, both subsequent examiners were unable to identify any diagnosis.  Rationales and findings supporting the conclusions were offered.  While VA care providers note complaints of pain, records reflect no diagnosis of the ankle.  The competent medical evidence of record is against a finding of disability.

Although the Veteran competently and credibly reports pain in his left ankle, there is no showing of any associated diagnosis or functional impairment of the ankle.  The Veteran can describe symptoms, but lacks the knowledge and training needed to render a valid diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no current service connectable disability of the left ankle.  

The weight of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a left ankle disability is not warranted.


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


